In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                       No. 12-714V
                                 (E-Filed: May 19, 2014)

* * * * * * * * * * * * * * *
NATHAN TATE,                *                         UNPUBLISHED
                            *
            Petitioner,     *                         Special Master
                            *                         Hamilton-Fieldman
         v.                 *
                            *                         Influenza Vaccination;
SECRETARY OF HEALTH AND     *                         Guillain-Barre Syndrome; Small Fiber
HUMAN SERVICES,             *                         Neuropathy; Decision; Stipulation.
                            *
            Respondent.     *
* * * * * * * * * * * * * * *

Andrew Downing, Hennelly & Steadman, P.C., Phoenix, AZ, for Petitioner.
Justine Daigneault, U.S. Department of Justice, Washington, DC, for Respondent.

 DECISION AWARDING DAMAGES AND ATTORNEYS’ FEES AND COSTS1

       On October 19, 2012, Petitioner, Nathan Tate, filed a petition seeking
compensation under the National Vaccine Injury Compensation Program (Athe Vaccine
Program@). Petitioner alleged that he suffered Guillain-Barre syndrome (GBS) and small
fiber neuropathy, as a result of receiving an influenza vaccination received on November
2, 2010.2


       1
           Because this decision contains a reasoned explanation for the undersigned’s action in
this case, the undersigned intends to post this decision on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205,
116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Otherwise, “the
entire” decision will be available to the public. Id.
       2
         The National Vaccine Injury Compensation Program is set forth in Part 2 of the
National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as
amended, 42 U.S.C.A. ' 300aa-10-' 300aa-34 (West 1991 & Supp. 2002) (Vaccine Act or the


                                                  1
       Respondent denies that Petitioner’s influenza vaccination caused his GBS and
small fiber neuropathy, and/or any other injury. Nonetheless, both parties, while
maintaining their above stated positions, agreed in a Stipulation, filed May 16, 2014,
(“Stipulation”) that the issues before them can be settled and that a decision should be
entered awarding Petitioner compensation.

      The undersigned finds said stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The stipulation awards:

           A lump sum of $320,000.00 in the form of a check payable to Petitioner. This
           amount represents compensation for all damages that would be available under
           42 U.S.C. §300aa-15(a) to which Petitioner would be entitled; and

Stipulation ¶ 8(a).

       The parties further stipulated that they had reached the following agreement with
respect to attorneys’ fees and costs:

        A lump sum of $18, 634.47, in the form of a check payable to Petitioner and
       Petitioner’s attorney, Andrew Downing, Esq.,and Rhodes, Hieronymus, Tucker,
       Jones, and & Gable, PLLC, for attorneys’ fees and costs.

Stipulation ¶8(b).

       A lump sum of $10,690.00, in the form of a check payable to Petitioner and
       Petitioner’s counsel, Andrew Downing, Esq., and Hennelly and Steadman, PLC,
       for attorneys’ fees and costs under 42 U.S.C. §300aa-15 (e). In accordance with
       General Order No. 9, Petitioner represents that he incurred no out-of-pocket
       expenses in proceeding on the petition.

Stipulation ¶8(c).




Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. '
300aa.



                                                 2
       The undersigned approves the requested amounts for Petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.3


       IT IS SO ORDERED.
                                                     s/Lisa D. Hamilton-Fieldman
                                                     Lisa D. Hamilton-Fieldman
                                                     Special Master




       3
           Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties= joint
filing of notice renouncing the right to seek review.



                                                 3